DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 12/17/2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter

Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant filed amendment to the specification dated 12/17/2021 was considered and proper. See above comment to the IDS filed 12/17/2021. The cited prior art of record fails to teach or disclose the claimed combination of features of the claimed invention as claimed by the applicant.  
The closest prior art of record of Liu et al., (US 2019/0205401 A1) teach information representing surrounding of a user to be engaged in a new dialogue is received via the communication platform, wherein the information is acquired from a scene in which the user is 
Rao et al., (US 2019/0050494 A1) teach methods and systems including computer programs encoded on a computer storage medium, for interactive content recommendation. In one aspect, a method includes receiving a request for content by a user, determining a user intent based on the received request, providing to the user a first attribute responsive to the user intent, receiving a first attribute value responsive to the first attribute, providing a second attribute, and receiving a second attribute value responsive to the second attribute. A particular content vector including a first content attribute and a second content attribute for a particular content item is identified where the first content attribute and the second content attribute sufficiently match the first attribute value and the second attribute value. The particular content item is provided as a suggested content item, and, responsive to a user selection of the particular content item, provided for presentation on the user device.
Yang et al., (US 2018/0178375 A1) teach a guide robot includes a case having a coupling hole and a door type display structure that is capable of opening or closing the coupling hole. Access to the body part in which main electrical components are provided may be easy. An installation plate coupled to a main frame, a slide guide and a guide plate, which are coupled to the installation plate, and a plurality of link type coupling devices coupled to one side of the guide plate and connected to the display unit may be provided to open or close the coupling hole by rotating the display unit after the display unit slidably moves.
Monceaux et al., (US 10,242,666 B2) teach a method of performing dialog between a humanoid robot and user comprises: i) acquiring input signals from respective sensors, at least one being a sound sensor and another being a motion or image sensor; ii) interpreting the signals to recognize events generated by the user, including: the utterance of a word or sentence, an intonation of voice, a gesture, a body posture, a facial expression; iii) determining a response of the humanoid robot, comprising an event such as: the utterance of a word or sentence, an intonation of voice, a gesture, a body posture, a facial expression; iv) generating, an event by the humanoid robot; wherein step iii) comprises determining the response from events jointly generated by the user and recognized at step ii), of which at least one is not words uttered by the user. A computer program product and humanoid robot for carrying out the method is provided. 
Maisonnier et al., (US 8,942,849 B2) teach a humanoid robot equipped with an interface for natural dialog with an interlocutor is provided. Previously, the modalities of dialog between humanoid robots equipped moreover with evolved displacement functionalities and human beings are limited notably by the capabilities for voice and visual recognition processing that can be embedded onboard said robots. The present disclosure provides robots are presently equipped with capabilities to resolve doubt on a several modalities of communication of the messages that they receive and for combining these various modalities which make it possible to greatly improve the quality and the natural character of dialogs with the robots' interlocutors. This affords simple and user-friendly means for carrying out the programming of the functions making it possible to ensure the fluidity of these multimodal dialogs.  
The above cited prior art alone or in combination fails to fairly teach or disclose the claimed combination of features. Therefore claims 1-21 are deemed allowable over cited prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY B CHAWAN whose telephone number is (571)272-7601. The examiner can normally be reached 7-5 Monday thru Thursday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VIJAY B CHAWAN/Primary Examiner, Art Unit 2658